          Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 1 of 358




                                     Supplemental Complaint

                                          Exhibit Index

                                    Bates Stamped Documents

         Documents appear in this order, with Bates-Numbered Slip-Sheets Between them. The
              documents are cited by Bates Number in the Supplemental Complaint.

Document Order Bates Range                    Document Title / Identifier



   11.         DOE00006016-6022               Borrower Defense Unit Claims Review Protocol

   12.         DOE00006206-DOE00006508        Training Binder – Borrower
                                              Defense To Repayment

   13.         DOE00006893-DOE0006895         Bd Work Plan For November 2019

   14.         DOE00006974                    FSA FY 2020 A-123A Assessment

   15.         DOE00007209-DOE00007214        Detailed Briefing: Borrower Defense and 2016
                                              Rule – Corinthian Colleges and ITT Technical
                                              Institute

   16.         DOE00007269-DOE00007271        Talking Points – Institutional Accountability
                                              Regulations

   17.         DOE00007289-DOE00007291        Talking points – Borrower Defense to Repayment

   18.         DOE00007866-DOE00007879        CCI guaranteed employment memo

   19.         DOE00008693-DOE00008694        Borrower Defense Claim Review Productivity
                                              Requirements, Incentives and Support Plan

   20.         DOE00008841-DOE00008843        Borrower Defense Quality Control Procedures
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 2 of 358




                 DOE00006016-DOE00006022
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 3 of 358




                                                                 DOE00006016
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 4 of 358




                                                                 DOE00006017
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 5 of 358




                                                                 DOE00006018
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 6 of 358




                                                                 DOE00006019
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 7 of 358




                                                                 DOE00006020
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 8 of 358




                                                                 DOE00006021
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 9 of 358




                                                                 DOE00006022
    Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 10 of 358

                                DOE00006016


                                 Metadata
Custodian      Nevin, Colleen                                      SEMANTIC
Date           2018/09/05                                          SEMANTIC
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 11 of 358




                  DOE00006206-DOE00006508
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 12 of 358




                                                                  DOE00006206
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 13 of 358




                                                                  DOE00006207
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 14 of 358




                                                                  DOE00006208
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 15 of 358




                                                                  DOE00006209
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 16 of 358




                                                                  DOE00006210
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 17 of 358




                                                                  DOE00006211
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 18 of 358




                                                                  DOE00006212
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 19 of 358




                                                                  DOE00006213
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 20 of 358




                                                                  DOE00006214
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 21 of 358




                                                                  DOE00006215
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 22 of 358




                                                                  DOE00006216
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 23 of 358




                                                                  DOE00006217
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 24 of 358




                                                                  DOE00006218
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 25 of 358




                                                                  DOE00006219
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 26 of 358




                                                                  DOE00006220
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 27 of 358




                                                                  DOE00006221
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 28 of 358




                                                                  DOE00006222
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 29 of 358




                                                                  DOE00006223
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 30 of 358




                                                                  DOE00006224
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 31 of 358




                                                                  DOE00006225
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 32 of 358




                                                                  DOE00006226
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 33 of 358




                                                                  DOE00006227
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 34 of 358




                                                                  DOE00006228
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 35 of 358




                                                                  DOE00006229
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 36 of 358




                                                                  DOE00006230
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 37 of 358




                                                                  DOE00006231
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 38 of 358




                                                                  DOE00006232
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 39 of 358




                                                                  DOE00006233
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 40 of 358




                                                                  DOE00006234
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 41 of 358




                                                                  DOE00006235
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 42 of 358




                                                                  DOE00006236
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 43 of 358




                                                                  DOE00006237
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 44 of 358




                                                                  DOE00006238
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 45 of 358




                                                                  DOE00006239
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 46 of 358




                                                                  DOE00006240
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 47 of 358




                                                                  DOE00006241
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 48 of 358




                                                                  DOE00006242
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 49 of 358




                                                                  DOE00006243
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 50 of 358




                                                                  DOE00006244
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 51 of 358




                                                                  DOE00006245
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 52 of 358




                                                                  DOE00006246
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 53 of 358




                                                                  DOE00006247
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 54 of 358




                                                                  DOE00006248
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 55 of 358




                                                                  DOE00006249
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 56 of 358




                                                                  DOE00006250
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 57 of 358




                                                                  DOE00006251
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 58 of 358




                                                                  DOE00006252
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 59 of 358




                                                                  DOE00006253
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 60 of 358




                                                                  DOE00006254
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 61 of 358




                                                                  DOE00006255
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 62 of 358




                                                                  DOE00006256
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 63 of 358




                                                                  DOE00006257
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 64 of 358




                                                                  DOE00006258
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 65 of 358




                                                                  DOE00006259
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 66 of 358




                                                                  DOE00006260
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 67 of 358




                                                                  DOE00006261
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 68 of 358




                                                                  DOE00006262
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 69 of 358




                                                                  DOE00006263
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 70 of 358




                                                                  DOE00006264
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 71 of 358




                                                                  DOE00006265
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 72 of 358




                                                                  DOE00006266
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 73 of 358




                                                                  DOE00006267
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 74 of 358




                                                                  DOE00006268
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 75 of 358




                                                                  DOE00006269
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 76 of 358




                                                                  DOE00006270
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 77 of 358




                                                                  DOE00006271
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 78 of 358




                                                                  DOE00006272
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 79 of 358




                                                                  DOE00006273
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 80 of 358




                                                                  DOE00006274
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 81 of 358




                                                                  DOE00006275
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 82 of 358




                                                                  DOE00006276
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 83 of 358




                                                                  DOE00006277
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 84 of 358




                                                                  DOE00006278
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 85 of 358




                                                                  DOE00006279
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 86 of 358




                                                                  DOE00006280
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 87 of 358




                                                                  DOE00006281
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 88 of 358




                                                                  DOE00006282
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 89 of 358




                                                                  DOE00006283
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 90 of 358




                                                                  DOE00006284
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 91 of 358




                                                                  DOE00006285
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 92 of 358




                                                                  DOE00006286
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 93 of 358




                                                                  DOE00006287
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 94 of 358




                                                                  DOE00006288
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 95 of 358




                                                                  DOE00006289
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 96 of 358




                                                                  DOE00006290
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 97 of 358




                                                                  DOE00006291
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 98 of 358




                                                                  DOE00006292
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 99 of 358




                                                                  DOE00006293
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 100 of 358




                                                                  DOE00006294
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 101 of 358




                                                                  DOE00006295
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 102 of 358




                                                                  DOE00006296
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 103 of 358




                                                                  DOE00006297
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 104 of 358




                                                                  DOE00006298
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 105 of 358




                                                                  DOE00006299
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 106 of 358




                                                                  DOE00006300
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 107 of 358




                                                                  DOE00006301
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 108 of 358




                                                                  DOE00006302
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 109 of 358




                                                                  DOE00006303
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 110 of 358




                                                                  DOE00006304
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 111 of 358




                                                                  DOE00006305
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 112 of 358




                                                                  DOE00006306
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 113 of 358




                                                                  DOE00006307
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 114 of 358




                                                                  DOE00006308
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 115 of 358




                                                                  DOE00006309
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 116 of 358




                                                                  DOE00006310
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 117 of 358




                                                                  DOE00006311
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 118 of 358




                                                                  DOE00006312
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 119 of 358




                                                                  DOE00006313
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 120 of 358




                                                                  DOE00006314
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 121 of 358




                                                                  DOE00006315
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 122 of 358




                                                                  DOE00006316
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 123 of 358




                                                                  DOE00006317
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 124 of 358




                                                                  DOE00006318
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 125 of 358




                                                                  DOE00006319
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 126 of 358




                                                                  DOE00006320
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 127 of 358




                                                                  DOE00006321
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 128 of 358




                                                                  DOE00006322
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 129 of 358




                                                                  DOE00006323
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 130 of 358




                                                                  DOE00006324
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 131 of 358




                                                                  DOE00006325
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 132 of 358




                                                                  DOE00006326
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 133 of 358




                                                                  DOE00006327
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 134 of 358




                                                                  DOE00006328
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 135 of 358




                                                                  DOE00006329
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 136 of 358




                                                                  DOE00006330
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 137 of 358




                                                                  DOE00006331
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 138 of 358




                                                                  DOE00006332
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 139 of 358




                                                                  DOE00006333
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 140 of 358




                                                                  DOE00006334
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 141 of 358




                                                                  DOE00006335
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 142 of 358




                                                                  DOE00006336
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 143 of 358




                                                                  DOE00006337
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 144 of 358




                                                                  DOE00006338
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 145 of 358




                                                                  DOE00006339
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 146 of 358




                                                                  DOE00006340
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 147 of 358




                                                                  DOE00006341
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 148 of 358




                                                                  DOE00006342
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 149 of 358




                                                                  DOE00006343
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 150 of 358




                                                                  DOE00006344
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 151 of 358




                                                                  DOE00006345
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 152 of 358




                                                                  DOE00006346
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 153 of 358




                                                                  DOE00006347
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 154 of 358




                                                                  DOE00006348
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 155 of 358




                                                                  DOE00006349
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 156 of 358




                                                                  DOE00006350
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 157 of 358




                                                                  DOE00006351
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 158 of 358




                                                                  DOE00006352
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 159 of 358




                                                                  DOE00006353
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 160 of 358




                                                                  DOE00006354
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 161 of 358




                                                                  DOE00006355
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 162 of 358




                                                                  DOE00006356
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 163 of 358




                                                                  DOE00006357
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 164 of 358




                                                                  DOE00006358
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 165 of 358




                                                                  DOE00006359
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 166 of 358




                                                                  DOE00006360
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 167 of 358




                                                                  DOE00006361
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 168 of 358




                                                                  DOE00006362
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 169 of 358




                                                                  DOE00006363
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 170 of 358




                                                                  DOE00006364
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 171 of 358




                                                                  DOE00006365
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 172 of 358




                                                                  DOE00006366
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 173 of 358




                                                                  DOE00006367
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 174 of 358




                                                                  DOE00006368
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 175 of 358




                                                                  DOE00006369
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 176 of 358




                                                                  DOE00006370
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 177 of 358




                                                                  DOE00006371
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 178 of 358




                                                                  DOE00006372
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 179 of 358




                                                                  DOE00006373
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 180 of 358




                                                                  DOE00006374
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 181 of 358




                                                                  DOE00006375
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 182 of 358




                                                                  DOE00006376
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 183 of 358




                                                                  DOE00006377
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 184 of 358




                                                                  DOE00006378
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 185 of 358




                                                                  DOE00006379
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 186 of 358




                                                                  DOE00006380
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 187 of 358




                                                                  DOE00006381
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 188 of 358




                                                                  DOE00006382
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 189 of 358




                                                                  DOE00006383
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 190 of 358




                                                                  DOE00006384
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 191 of 358




                                                                  DOE00006385
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 192 of 358




                                                                  DOE00006386
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 193 of 358




                                                                  DOE00006387
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 194 of 358




                                                                  DOE00006388
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 195 of 358




                                                                  DOE00006389
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 196 of 358




                                                                  DOE00006390
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 197 of 358




                                                                  DOE00006391
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 198 of 358




                                                                  DOE00006392
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 199 of 358




                                                                  DOE00006393
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 200 of 358




                                                                  DOE00006394
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 201 of 358




                                                                  DOE00006395
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 202 of 358




                                                                  DOE00006396
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 203 of 358




                                                                  DOE00006397
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 204 of 358




                                                                  DOE00006398
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 205 of 358




                                                                  DOE00006399
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 206 of 358




                                                                  DOE00006400
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 207 of 358




                                                                  DOE00006401
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 208 of 358




                                                                  DOE00006402
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 209 of 358




                                                                  DOE00006403
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 210 of 358




                                                                  DOE00006404
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 211 of 358




                                                                  DOE00006405
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 212 of 358




                                                                  DOE00006406
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 213 of 358




                                                                  DOE00006407
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 214 of 358




                                                                  DOE00006408
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 215 of 358




                                                                  DOE00006409
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 216 of 358




                                                                  DOE00006410
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 217 of 358




                                                                  DOE00006411
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 218 of 358




                                                                  DOE00006412
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 219 of 358




                                                                  DOE00006413
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 220 of 358




                                                                  DOE00006414
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 221 of 358




                                                                  DOE00006415
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 222 of 358




                                                                  DOE00006416
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 223 of 358




                                                                  DOE00006417
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 224 of 358




                                                                  DOE00006418
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 225 of 358




                                                                  DOE00006419
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 226 of 358




                                                                  DOE00006420
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 227 of 358




                                                                  DOE00006421
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 228 of 358




                                                                  DOE00006422
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 229 of 358




                                                                  DOE00006423
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 230 of 358




                                                                  DOE00006424
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 231 of 358




                                                                  DOE00006425
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 232 of 358




                                                                  DOE00006426
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 233 of 358




                                                                  DOE00006427
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 234 of 358




                                                                  DOE00006428
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 235 of 358




                                                                  DOE00006429
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 236 of 358




                                                                  DOE00006430
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 237 of 358




                                                                  DOE00006431
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 238 of 358




                                                                  DOE00006432
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 239 of 358




                                                                  DOE00006433
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 240 of 358




                                                                  DOE00006434
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 241 of 358




                                                                  DOE00006435
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 242 of 358




                                                                  DOE00006436
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 243 of 358




                                                                  DOE00006437
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 244 of 358




                                                                  DOE00006438
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 245 of 358




                                                                  DOE00006439
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 246 of 358




                                                                  DOE00006440
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 247 of 358




                                                                  DOE00006441
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 248 of 358




                                                                  DOE00006442
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 249 of 358




                                                                  DOE00006443
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 250 of 358




                                                                  DOE00006444
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 251 of 358




                                                                  DOE00006445
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 252 of 358




                                                                  DOE00006446
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 253 of 358




                                                                  DOE00006447
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 254 of 358




                                                                  DOE00006448
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 255 of 358




                                                                  DOE00006449
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 256 of 358




                                                                  DOE00006450
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 257 of 358




                                                                  DOE00006451
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 258 of 358




                                                                  DOE00006452
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 259 of 358




                                                                  DOE00006453
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 260 of 358




                                                                  DOE00006454
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 261 of 358




                                                                  DOE00006455
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 262 of 358




                                                                  DOE00006456
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 263 of 358




                                                                  DOE00006457
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 264 of 358




                                                                  DOE00006458
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 265 of 358




                                                                  DOE00006459
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 266 of 358




                                                                  DOE00006460
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 267 of 358




                                                                  DOE00006461
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 268 of 358




                                                                  DOE00006462
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 269 of 358




                                                                  DOE00006463
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 270 of 358




                                                                  DOE00006464
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 271 of 358




                                                                  DOE00006465
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 272 of 358




                                                                  DOE00006466
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 273 of 358




                                                                  DOE00006467
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 274 of 358




                                                                  DOE00006468
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 275 of 358




                                                                  DOE00006469
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 276 of 358




                                                                  DOE00006470
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 277 of 358




                                                                  DOE00006471
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 278 of 358




                                                                  DOE00006472
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 279 of 358




                                                                  DOE00006473
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 280 of 358




                                                                  DOE00006474
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 281 of 358




                                                                  DOE00006475
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 282 of 358




                                                                  DOE00006476
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 283 of 358




                                                                  DOE00006477
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 284 of 358




                                                                  DOE00006478
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 285 of 358




                                                                  DOE00006479
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 286 of 358




                                                                  DOE00006480
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 287 of 358




                                                                  DOE00006481
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 288 of 358




                                                                  DOE00006482
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 289 of 358




                                                                  DOE00006483
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 290 of 358




                                                                  DOE00006484
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 291 of 358




                                                                  DOE00006485
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 292 of 358




                                                                  DOE00006486
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 293 of 358




                                                                  DOE00006487
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 294 of 358




                                                                  DOE00006488
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 295 of 358




                                                                  DOE00006489
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 296 of 358




                                                                  DOE00006490
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 297 of 358




                                                                  DOE00006491
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 298 of 358




                                                                  DOE00006492
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 299 of 358




                                                                  DOE00006493
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 300 of 358




                                                                  DOE00006494
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 301 of 358




                                                                  DOE00006495
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 302 of 358




                                                                  DOE00006496
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 303 of 358




                                                                  DOE00006497
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 304 of 358




                                                                  DOE00006498
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 305 of 358




                                                                  DOE00006499
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 306 of 358




                                                                  DOE00006500
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 307 of 358




                                                                  DOE00006501
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 308 of 358




                                                                  DOE00006502
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 309 of 358




                                                                  DOE00006503
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 310 of 358




                                                                  DOE00006504
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 311 of 358




                                                                  DOE00006505
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 312 of 358




                                                                  DOE00006506
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 313 of 358




                                                                  DOE00006507
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 314 of 358




                                                                  DOE00006508
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 315 of 358




                  DOE00006893-DOE00006895
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 316 of 358




                                                                  DOE00006893
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 317 of 358




                                                                  DOE00006894
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 318 of 358




                                                                  DOE00006895
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 319 of 358



"C – Adjudication" Tab Excerpt from
Spreadsheet Bates No. DOE00006974
                        Borrower Defense to Repayment
                             Adjudication Process
                                                                                                                                 Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 320 of 358




                                                        This document is "C – Adjudication" Tab Excerpt from Spreadsheet
                                                        Bates No. DOE00006974, produced in Native (PDF Converted Page 1 of
                                                        2. This notation in red font was added by Plaintiffs for attachment to
                                                        Supplemental Complaint; not on original.


For Internal Use Only                                                                                                   1
                                                                      Borrower Defense to Repayment
                                                                           Adjudication Process
A senior attorney determines what
evidnce is relevant and works with a
team to review the evidence.              attorney logs into CEMS and pulls up assigned cases

                                          attorney checks file in CEMS to idenitfy correct review protocol

If there is no evidence relevant to a
school or categories of borrowers
relating to a school, the cases are
reviewed under the standard protocol.     attorney reviews case in accordance with protocol

If there is evidence, the senior
attorney(s) work with the team to
develop an appropriate protocol. For
schools or categories with over X
cases or where there are potential
approvals supported by the evidence,
the protocol is reviewed by the
Director. If not, it can be approved by
a senior attorney. The senior attorney last step in completed review is to move case into 2.21 (ready
will consult with the Director on any   for QC) unless reviewer is still in training, in which case the last
novel or challenging issues.            step is to move the case into 2.22 (QC in progress)
                                        all cases in 2.22 are QC'd and then moved into 2.23 (evidence
                                        clearance)
For protocols that set parameters for   Each night, 2.12 cases are "rolled over." 20% are loaded into
potential approvals, they must be       2.22 for QC, and the remainder go into 2.23 (evidence
approved by the Director.               clearance).
                                        after 2.23, if the case is approved, it is moved into 2.31
                                        (awaiting relief determination) for application of the Sec's relief
                                        methodology or a hold status due to litigation, pending policy
                                        decisions, etc.

                                          A "final QC" check by a senior team member is performed
                                          before the case moves into 3.1 for processing. At this step, the
                                          adjudication decision is final.




                                          On reconsideration, the borrower can request reconsideration
                                          of the decision (if the case was denied) or relief (if the case
                                          was approved). The platform updates needed to address
                                                                                                                                                                                        Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 321 of 358




                                          reconsideration requests have not yet been completed.                This document is "C – Adjudication" Tab Excerpt from Spreadsheet
                                          Appropriate protocols will be developed once the platform is         Bates No. DOE00006974, produced in Native (PDF Converted Page 2 of
                                          updates and pending policy issues are addressed.                     2. This notation in red font was added by Plaintiffs for attachment to
                                                                                                               Supplemental Complaint; not on original.


For Internal Use Only                                                                                                                                                          1
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 322 of 358




                  DOE00007209-DOE00007214
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 323 of 358




                                                                  DOE00007209
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 324 of 358




                                                                  DOE00007210
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 325 of 358




                                                                  DOE00007211
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 326 of 358




                                                                  DOE00007212
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 327 of 358




                                                                  DOE00007213
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 328 of 358




                                                                  DOE00007214
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 329 of 358




                  DOE00007269-DOE00007271
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 330 of 358




                                                                  DOE00007269
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 331 of 358




                                                                  DOE00007270
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 332 of 358




                                                                  DOE00007271
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 333 of 358




   DOE00007289-DOE00007291
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 334 of 358
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 335 of 358
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 336 of 358
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 337 of 358




                  DOE00007866-DOE00007879
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 338 of 358




                                                                  DOE00007866
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 339 of 358




                                                                  DOE00007867
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 340 of 358




                                                                  DOE00007868
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 341 of 358




                                                                  DOE00007869
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 342 of 358




                                                                  DOE00007870
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 343 of 358




                                                                  DOE00007871
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 344 of 358




                                                                  DOE00007872
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 345 of 358




                                                                  DOE00007873
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 346 of 358




                                                                  DOE00007874
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 347 of 358




                                                                  DOE00007875
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 348 of 358




                                                                  DOE00007876
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 349 of 358




                                                                  DOE00007877
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 350 of 358




                                                                  DOE00007878
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 351 of 358




                                                                  DOE00007879
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 352 of 358




                  DOE00008693-DOE00008694
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 353 of 358




                                                                  DOE00008693
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 354 of 358




                                                                  DOE00008694
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 355 of 358




                  DOE00008841-DOE00008843
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 356 of 358




                                                                  DOE00008841
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 357 of 358




                                                                  DOE00008842
Case 3:19-cv-03674-WHA Document 198-6 Filed 05/04/21 Page 358 of 358




                                                                  DOE00008843
